Citation Nr: 1537421	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-15 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to August 1962 and June 1963 to December 1974 and had additional service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Initially, the Veteran also expressed disagreement with the RO's denial of service connection for hypertension in that decision; however, he withdrew the appeal as to this issue in a July 2013 written statement.

The Board recharacterized the issue on appeal originally adjudicated by the RO as entitlement to service connection for PTSD to consider any psychiatric disorder and remanded the case for further development in September 2014.  In a January 2015 decision, the Board denied service connection for PTSD and remanded the issue of service connection for a psychiatric disorder other than PTSD for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  The Veteran has also expressed disagreement with a May 2015 rating decision denying entitlement to TDIU.  Based on the foregoing, the issues in appellate status are as stated above.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence shows that the Veteran does not have a current psychiatric disorder.


CONCLUSION OF LAW

A psychiatric disorder other than PTSD was not incurred in active service, nor is a psychosis presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.384 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. 
§ 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with notification letters in November 2009 and July 2010, prior to the initial decision on the claim.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim on both a direct and secondary basis and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service records and all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  See, e.g., October 2014 AOJ remand letter (requesting Veteran identify and provide authorization forms for any additional health care providers for claimed disorder).  The record also includes written statements provided by the Veteran and his representative.

The Veteran was afforded VA examinations in May 2010 and November 2014 in connection with his claim, and a clarifying opinion was obtained in March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  The opinions also sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, VA treatment records were obtained, a request to identify and provide authorization forms for any non-VA treatment was sent, a VA examination was scheduled, and a clarifying opinion was obtained in response to the Board's September 2014 and January 2015 remands.  On review of the remand directives and responsive actions, the Board finds that there was substantial compliance with the September 2014 and January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As psychoses are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309, 3.384; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (as amended, effective from October 10, 2006).   

A mental disorder diagnosis must conform to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV), or, for claims received by or pending before the AOJ on or after August 4, 2014, the Fifth Edition (DSM-5).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  The adequate VA examination reports and clarifying opinion, as discussed in this decision, show that the Veteran does not have a current psychiatric disorder diagnosis under either version of the DSM.  See May 2010 (DSM-IV) and November 2014 (DSM-5) VA examination reports; see also March 2015 VA clarifying opinion (both).  Therefore, the regulation changes regarding the release of the DSM-5 do not affect the outcome of the claim in this case, and further discussion of applicability of the revised regulations is not necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.

The Veteran contends that he developed a psychiatric disorder due to his Vietnam experiences, such as rocket attacks and witnessing deaths, as well as his reported symptoms during service.  See, e.g., October and November 1974 service treatment records; November 2009 and May 2014 written statements; May 2010 VA examination.  The issue of service connection for PTSD was separately adjudicated in the January 2015 Board decision.  In addition, the Veteran is already service connected for psychophysiologic gastrointestinal reaction (nausea, vomiting, knot in stomach).  See, e.g., March 1975 VA examinations.  Nevertheless, the November 2014 VA examination report as written raised the question of whether the Veteran had a current psychiatric disorder secondary to his service-connected disabilities.  

The post-service evidence indicates that the Veteran has not received any mental health treatment.  The May 2010 and November 2014/March 2015 VA examiners specifically noted that the Veteran has not received any mental health treatment.

The Veteran was afforded a VA examination in May 2010.  The examiner determined that no Axis I diagnosis was warranted.  In so finding, the examiner stated that the Veteran's reported symptoms did not appear to be of clinical significance, and therefore, no diagnosis was warranted at that time. 

The Veteran was afforded a VA examination in November 2014.  The examiner determined that the Veteran did not have any current mental health disorder that conformed to the DSM-5 criteria.  In so finding, the examiner indicated that the Veteran endorsed symptoms of depression, and some symptoms were likely related to his medical conditions, rather than depression.  The examiner also noted the finding of no diagnosis on the prior VA examination.

In a March 2015 clarifying opinion, the November 2014 VA examiner determined that the Veteran did not currently meet the criteria for any mental health disorder.  In so finding, the examiner explained that many of the depressive symptoms that the Veteran endorsed on the face-valid self-report measure were somatic in nature (fatigue, restlessness, concentration difficulty, and loss of energy) and were most likely directly due to his medical conditions and not a result of clinically significant depression.  In 1974, it was noted that his work stress and anxiety exacerbated his reflux problems; however, he did not currently have a diagnosable mental illness.  The examiner determined that although the Veteran did report a traumatic event in Vietnam, he did not meet full criteria for PTSD or any mental health disorder; she indicated that this finding was also noted in the May 2010 VA examination.

In this case, the medical evidence does not show that the Veteran has actually been diagnosed with a psychiatric disorder.  The VA examiners determined that the Veteran's symptoms did not meet all of the DSM criteria for a current diagnosis.

The Board has considered the statements of the Veteran and his representative.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the question in this case as to whether the Veteran has a mental health diagnosis is related to a highly complex psychiatric determination which extends beyond an immediately observable cause-and-effect relationship that is of the type that is beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Nevertheless, to the extent that the Veteran and his representative are competent to opine on this matter, the Board finds that the specific, reasoned opinions of the medical providers are of greater probative weight than the more general lay assertions in this regard.  The medical providers have training, knowledge, and expertise on which they relied to form their opinions, and they provided rationale for them.  Thus, these statements outweigh the lay statements of record.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Based on the foregoing, the Board finds that the most probative evidence shows that the Veteran does not have a current psychiatric disorder.  Thus, the claim does not satisfy this element necessary for service connection on a direct or secondary basis, and no discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (the absence of any one element will result in denial of service connection).  As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49, 53.


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to service-connected disabilities, is denied.


REMAND

Remand is required for the TDIU claim for issuance of a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).  The record shows that the Veteran submitted a timely notice of disagreement to a May 2015 rating decision, challenging the denial of entitlement to TDIU.  See May 2015 notice of disagreement.  No statement of the case has yet been issued.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a statement of the case addressing the issue of entitlement to TDIU. Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  Advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


